Citation Nr: 9904846	
Decision Date: 02/23/99    Archive Date: 03/03/99

DOCKET NO.  93-04 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
hearing loss.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
psychiatric disorder.

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
disability involving the feet.

4.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
gastrointestinal disability.


REPRESENTATION

Appellant represented by:	The American Legion

ATTORNEY FOR THE BOARD

D. Orfanoudis, Associate Counsel


INTRODUCTION
 
The veteran had active military service from June 1953 to May 
1955.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from decision of the Roanoke, Virginia 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which determined that new and material evidence had not 
been submitted to reopen the veteran's claims for entitlement 
to service connection for hearing loss, anxiety, and 
disabilities of the feet and a gastrointestinal disability.

Entitlement to service connection for hearing loss, a nervous 
disorder a gastrointestinal disability and disabilities of 
the feet was initially denied by the RO by rating action 
dated in July 1990.  A notice of this action, including an 
explanation of his procedural and appellate rights, was 
issued to the veteran by letter dated in August 1990.  The 
veteran did not file an appeal within one year of the 
notification.  Consequently, the July 1990 rating decision 
became final.  See 38 U.S.C.A. § 7105(c) (West 1991).

A review of the record reflects that the veteran has several 
claims currently pending before the RO (see deferred rating 
sheet dated in June 1998).  This matter is referred to the RO 
for appropriate action.


CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends, in essence, that he has submitted new 
and material evidence sufficient to reopen his claims.  He 
states that he was in an automobile accident during active 
duty.  He reports that he lived with hearing loss and a 
nervous disorder when he was inducted into service and that 
these disabilities were ignored.  He states that he had 
surgery on his two big toes in service after they were 
infected and was treated for a stomach problem while on 
active duty.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims files.  Based on its review of the relevant evidence 
in this matter, and for the following reasons and bases, it 
is the decision of the Board that the veteran has not 
submitted new and material evidence sufficient to reopen his 
claim for entitlement to service connection for hearing loss, 
a psychiatric disorder, disabilities of the feet, and a 
gastrointestinal disability.


FINDINGS OF FACT

1.  Entitlement to service connection for hearing loss, a 
psychiatric disorder, disabilities of the feet, and a 
gastrointestinal disability was denied by the RO in July 
1990.  The veteran received notice of the rating decision and 
of his appellate rights but a timely appeal of that decision 
was not perfected.

2.  The evidence received subsequent to the unappealed July 
1990 rating, which includes VA and private medical records 
showing treatment from 1987 to 1997, does not tend to show 
that hearing loss, a psychiatric disorder, disabilities of 
the feet, and a gastrointestinal disability are related to 
service.


CONCLUSIONS OF LAW

1.  The July 1990 rating decision, which denied entitlement 
to service connection for hearing loss, a psychiatric 
disorder, disabilities of the feet, and a gastrointestinal 
disability, is final.  38 U.S.C.A. § 7105 (West 1991)

2.  The evidence received subsequent to the July 1990 RO 
decision is not new and material, and does not serve to 
reopen the claim for entitlement to service connection for 
hearing loss, a psychiatric disorder, disabilities of the 
feet, and a gastrointestinal disability.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This matter was previously before the Board in April 1995 but 
was remanded for additional development.  The Board directed 
the RO to obtain medical records related to the treatment the 
veteran allegedly received before, during, and after his 
active military service.  The veteran was requested by the RO 
to provide the names and addresses of any medical facilities 
or physicians who furnished treatment to him before and after 
service for the disabilities at issue.  The veteran was 
notified of the directives of the Board remand by letter 
dated in September 1995.  A review of the veteran's claims 
file reveals that the veteran did not submit evidence 
requested.

The Board notes that a portion of the veteran's service 
medical records are unavailable, apparently having been 
destroyed in a fire at the National Personnel Records Center 
Records Center in 1973.  In this regard, the RO has attempted 
to obtain records from alternate sources.  This attempt has 
been unsuccessful.  The Board recognizes that there is a 
heightened obligation to assist a claimant in the development 
of his case, a heightened obligation to explain findings and 
conclusions and to consider carefully the benefit of the 
doubt rule in cases, such as in this situation, in which 
records are presumed to have been or were destroyed while the 
file was in the possession of the government.  O'Hare v. 
Derwinski, 1 Vet.App. 365, 367 (1991).

Service connection may be granted for a disease or injury 
incurred in or aggravated by active duty.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991).  Certain chronic diseases, 
including sensorineural hearing loss, a psychosis, and 
ulcers, may be service connected if manifested to a degree of 
10 percent disabling or more within one year after separation 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
1991); 38 C.F.R. §§ 3.307, 3.309 (1998).  

If a chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes. 38 C.F.R. § 3.303(b) 
(1998).  Continuity of symptoms is required where the 
condition in service is not, in fact, chronic or where 
diagnosis of chronicity may be legitimately questioned. 38 
C.F.R. § 3.303(b) (1998).

In addition, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d) (1998).

Impaired hearing is considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (1998).

The evidence of record at the time of the July 1990 decision 
which denied entitlement to service connection for hearing 
loss, a psychiatric disorder, disabilities of the feet, and a 
gastrointestinal disability may be briefly summarized.  The 
available service medical records consist primarily of the 
induction and separation examinations.  These reports contain 
no complaint, finding, or history pertaining to a psychiatric 
disorder or disabilities involving the feet, or ears.  At the 
time of the separation examination hearing for the whispered 
and spoken voices was 15/15, bilaterally.  The separation 
examination contains a history of ulcer symptoms.  It was 
reported that the clinical studies were negative.  The 
examination clinically evaluated the abdomen and viscera as 
normal.

VA and private medical records, dated in 1987 and 1989, 
indicate that the veteran received treatment for bilateral 
sensorineural hearing loss, anxiety, and an exacerbation of 
ulcerative colitis.  

As indicated above, entitlement to service connection for the 
foregoing disabilities was denied by the RO in July 1990.  At 
that time the RO determined, in effect, that the available 
service medical records showed no evidence of hearing loss 
and that hearing loss was first shown many years following 
service.  The RO further determined that a nervous condition, 
a disability involving the feet, and a chronic stomach 
disorder were not shown to have been incurred in service.  
The veteran was notified of that decision and of his 
appellate rights.  The veteran did not appeal and that 
determination is final.  See 38 U.S.C.A. § 7105(c) (West 
1991).
Prior, unappealed RO decisions are final and may not be 
reopened absent the submission of new and material evidence.  
38 U.S.C.A. §§ 5108, 7105(c) (West 1991).  

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  See Hodge v. West, No. 98-
7017, slip op. at 9, 17 (Fed.Cir. Sept. 16, 1998); 38 C.F.R. 
§ 3.156(a) (1998).
VA must conduct a two-step analysis in adjudicating this 
matter.  First, it must be determined whether the evidence is 
new and material.  Second, if that evidence is new and 
material, VA must review all the evidence, both old and new.  
Manio v. Derwinski, 1 Vet.App. 140, 145 (1991).  New evidence 
is evidence that is not merely cumulative of other evidence 
on the record.  Barnett v. Brown, 8 Vet.App. 1, 5 (1995).  
See also Cox v. Brown, 5 Vet.App. 95, 98 (1993).  Evidence is 
material where it is relevant to and probative of the issue 
at hand Blackburn v. Brown, 8 Vet.App. 97, 102 (1995).

The Court has held that, in determining whether evidence is 
new and material, the credibility of the new evidence is, 
preliminarily, to be presumed.  Justus v. Principi, 3 
Vet.App. 510 (1992).  However, that evidence must be 
competent in order for the presumption to attach.  LeShore v. 
Brown, 8 Vet.App. 406, 409 (1995).


I. Hearing Loss

The evidence received since the July 1990 decision, which 
denied service connection for bilateral hearing loss, 
consists of VA and private medical records which reflect the 
presence of hearing loss consistent with to 38 C.F.R. § 3.385 
beginning in 1987.  

A VA medical record dated in November 1989 shows that the 
veteran reported that he was losing his hearing for five to 
six years.  An assessment of decreased hearing loss was 
provided.  VA medical records dated in March 1991, show that 
the veteran reported intermittent otalgia bilaterally, the 
right ear greater than the left.  The examiner noted 
associated sensorineural hearing loss.  The hearing loss was 
said to increase at times of otalgia.  It was noted that the 
veteran had no otorrhea for many years, but that he had some 
otorrhea with infections in the past year.  An impression of 
temporomandibular joint syndrome was provided.

To summarize, while the veteran is competent to describe an 
inservice incident and symptoms of a disability, lay 
assertions of medical causation, or substantiating a current 
diagnosis, is not competent evidence.  See Espiritu v. 
Derwinski, 2 Vet.App. 492, 494 (1992).

In this regard, the medical evidence submitted since the July 
1990 decision, shows the presence of bilateral hearing loss, 
clinically confirmed beginning in 1987.  This is many years 
after service and is cumulative of the evidence previously of 
record. The new evidence does not tend to show the current 
hearing loss is related to service or if pre-existing service 
underwent a chronic increase in severity during service. 

Accordingly, evidence submitted into the record since the 
July 1990 decision by the RO does not constitute new and 
material evidence.  As a result of the foregoing facts and 
pursuant to the above-cited law, the Board finds that the 
claim is not reopened.


II. Psychiatric Disorder

The evidence submitted subsequent to the July 1990 rating 
decision includes VA and private medical records and 
examination reports, which cover a period of treatment from 
1987 to 1997.  These records reflect that beginning in 1987 
he received treatment at VA facilities for psychiatric 
disorders, variously diagnosed to include a psychosis and an 
anxiety disorder.  During hospitalization at a VA facility in 
January 1991, the veteran gave a history of being 
hospitalized at Johnson City years ago for trouble coping 
with family problems.  He was discharged in February 1991 
with a diagnosis of adjustment disorder and a psychotic 
disorder not otherwise specified.  Received in March 1993 was 
a medical history recorded apparently in conjunction with 
treatment at a private facility.  Under hospitalization and 
outpatient treatment, the veteran reported that he received 
treatment at several VA and private facilities from 1960 to 
the 1980s for several disorders.  No reference was made to 
treatment for a psychiatric disorder.

To summarize, the evidence received since the July 1990 
decision by the RO is new in that it clinically confirms for 
the presence of an acquired psychiatric disorder, which had 
previously been diagnosed as anxiety.  However, it is not 
material.  The additional medical evidence shows treatment 
for a psychiatric disorder many years following service.  The 
additional evidence does not tend to show that the current 
psychiatric disorder is related to service or was manifested 
within one year thereafter. 

As previously discussed, the veteran's statements regarding a 
medical diagnosis or medical causation, such as attribution 
of the current anxiety to his period of active service is not 
competent evidence.  Espiritu, 2 Vet.App. at 494.  
Accordingly, evidence submitted into the record since the 
July 1990 decision by the RO does not constitute new and 
material evidence.  As a result of the foregoing facts and 
pursuant to the above-cited law, the Board finds that the 
claim is not reopened.


III. Disabilities of Feet

Subsequent to the July 1990 rating decision, the veteran 
submitted private and VA medical evidence, which includes 
medical examinations reports and VA outpatient treatment 
records dated from June 1987 to 1997.  These records contain 
no definitive clinical finding showing the presence of a 
chronic disability involving the feet.  A VA general medical 
examination for pension purposes was conducted in December 
1990.  The examination showed that the veteran had a normal 
gait.  He was able to walk on his heels and toes without 
difficulty.  There were no spasms or atrophies in any of his 
extremities.  

Received in March 1993 was a medical history recorded at 
apparently in conjunction with treatment at a private 
facility.  Under hospitalization and outpatient treatment, 
the veteran gave a history of having both great toenails 
removed at a private facility in 1961. 

To summarize, the evidence received since the July 1990 
decision does not demonstrate that presence of any current, 
chronic foot disability, which might be related to service.  
The veteran gave a history of having both great toenails 
removed in 1961.  However, this is more than five years 
following service. 

It has not been shown that the veteran possesses the 
requisite medical knowledge to proffer an opinion on a matter 
involving medical causation or medical principles.  
Therefore, statements regarding a medical diagnosis or 
medical causation, such as a diagnosis of a current foot 
disability or an attribution of such to his period of active 
service are not competent.  Espiritu, 2 Vet.App. at 494. 

There is no competent evidence of record that tends to show 
that the veteran has a disability involving the feet, which 
is related to service.  Accordingly, the evidence received 
since the July 1990 decision is not constitute new and 
material evidence.  As a result of the foregoing facts and 
pursuant to the above-cited law, the Board finds that the 
claim is not reopened.


IV. Gastrointestinal Disability

The evidence submitted subsequent to the July 1990 rating 
decision includes VA and private medical records and 
examination reports, which cover a period of treatment from 
1987 to 1997.  Treatment records dated from 1987 to 1990 show 
that the veteran had recurrent esophagitis, duodenitis and 
colitis.  In 1987, the veteran was hospitalized for treatment 
for idiopathic ulcerative proctitis and possible esophageal 
spasm.  The veteran received follow-up at a VA clinic.

During a VA pension examination in December 1990, the veteran 
gave a history of being treated for ulcerative proctitis 
since the 1960s.  The diagnosis was history of ulcerative 
proctitis

VA outpatient treatment records dated in 1992 show that the 
veteran was followed in the gastro-intestinal clinic for 
possible ulcerative colitis.  An assessment of probable 
recurrent gastroesophageal reflux disease was provided.  
Received in March 1993 was a medical history recorded 
apparently in conjunction with treatment at a private 
facility.  Under hospitalization and outpatient treatment, 
the veteran gave a history of having polyps removed from his 
colon in 1962.  He was hospitalized in 1962 for ulcers.  He 
was treated for hernia repair in 1965. 

Medical records from 1995 to 1997 show that the veteran 
underwent an incisional hernia repair in December 1995 and a 
ventral hernial repair in March 1996 and March 1997. 

The veteran underwent a VA compensation and pension 
examination in November 
1997.  The veteran was noted to be a very poor historian and 
was said to give a recent history of a laparoscopic 
cholecystectomy, idiopathic proctocolitis, dyskinesia of the 
esophagus, and incisional and ventral hernia repair.  The 
veteran also presented a long history of gastroesophageal 
reflux.  The examiner provided diagnoses of (1) status post 
laparoscopic cholecystectomy about 1990; (2) status post 
repair of abdominal incisional hernia, at least three times, 
last documented procedure in March 1997; (3) status post 
incision and drainage of abdominal wall abscess in September 
1997; (4) gastroesophageal reflux disease; (5) history of 
idiopathic proctocolitis, resolved; (6) diverticulosis; and 
(7) status post ligation of internal hemorrhoids in October 
1997. 

To summarize, the evidence received since the July 1990 
decision shows treatment for gastrointestinal problems 
beginning in the late 1980s.  However, this treatment is many 
years following service.  The veteran gave a medical history 
of treatment for polyps and ulcers in 1962.  However, this is 
more than six years following service.  The newly submitted 
medical evidence does not tend to show any relationship 
between the veteran's current gastrointestinal disorders and 
his period of active duty or that an ulcer was manifested 
within one year following service. 

It has not been shown that the veteran possesses the 
requisite medical knowledge to proffer an opinion on a matter 
involving medical causation or medical principles.  
Therefore, statements regarding medical causation are not 
competent.  Espiritu, 2 Vet.App. at 494. 

Accordingly, the evidence received since the July 1990 
decision is not new and material evidence.  As a result of 
the foregoing facts and pursuant to the above-cited law, the 
Board finds that the claim is not reopened.


ORDER

New and material evidence not having been submitted, the 
claims of service connection for hearing loss, a psychiatric 
disorder, a gastrointestinal disability and a disability 
involving the feet are denied.  



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.

- 2 -


